Title: From Thomas Jefferson to Robert S. Coleman, 23 October 1801
From: Jefferson, Thomas
To: Coleman, Robert S.


Sir
Washington Oct. 23. 1801.
I recieved yesterday your favor of the 20. the last letter I have from Lewis Littlepage is dated at Altona Jan. 17. 1801. expressing his intention of coming to this country early the then ensuing spring. of this I gave notice to his brother mr Carter Littlepage. the latter further informed me that if any accident should happen to him he had deposited a will in England of which he had made Ld. Wycombe there, & myself here the executors. since the date of that letter I have heard nothing from him or of him. I think it probable he will endeavor to be here before the winter sets in. accept my respects & good wishes.
Th: Jefferson
